10/13/2020
                                          ORIGINAL
          IN THE SUPREME COURT OF THE STATE OF MONTANA                              Case Number: PR 20-0005


                                      PR 20-0005
                                                                        OCT 1 3 2020
                                                                      Bowttr,
                                                                    Clerk of Supreme Court
IN RE THE MOTION OF CAROLYN JEAN                                       State of Montana

FAIRLESS FOR ADMISSION TO THE BAR OF                                       ORDER
THE STATE OF MONTANA




      Carolyn Jean Fairless has filed a motion for admission to the Bar of the State of
Montana pursuant to Rule V of the Rules for Admission, Admission on Motion. The Bar
Admissions Administrator of the State Bar of Montana has informed the Court that the
Commission on Character and Fitness has certified that Fairless has provided the necessary
documentation and has satisfied the requirements prerequisite to admission on motion
under Rule V. Therefore,
      IT IS HEREBY ORDERED that upon payment of any application fees and
completion of any other processing requirements as set forth by the Bar Admissions
Administrator, Carolyn Jean Fairless may be sworn in to the practice oflaw in the State of
Montana. Arrangements for swearing in may be made by contacting the office ofthe Clerk
of the Montana Supreme Court.
      The Clerk is directed to provide copies of this order to Petitioner and to the State
Bar of Montana.
      DATED this (3 day of October, 2020.



                                            .X1
                                               Chief Justi
                                             ?._
              4_,t/_,____.
    8-1 /0


    (7‘f-/---(,-(-,
              ii,,      ,-.



         Justic




2